Citation Nr: 0217063	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  98-01 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for diverticulosis, 
residuals of a colon resection, a prostate condition, 
bladder stones, and a thyroid condition, all claimed as 
secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran served on active duty from May 1956 to May 1967, 
and from August 1967 to August 1976.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which denied service connection for 
diverticulosis, residuals of a colon resection, a prostate 
condition, bladder stones, and a thyroid condition, all 
claimed as secondary to Agent Orange exposure.  In October 
1998, the Board remanded the case to the RO to obtain 
clarification of the issues on appeal.  The requested 
clarification was obtained, and the claims folders were 
returned to the Board for appellate review.  The issues of 
entitlement to service connection for diverticulosis, 
residuals of a colon resection, a prostate condition, 
bladder stones, and a thyroid condition, all claimed as 
secondary to Agent Orange exposure, were again remanded by 
the Board in January 2001 because additional development was 
necessary.  The requested development has since been 
completed, and the case has now been returned for appellate 
review.


FINDINGS OF FACT

1.  The veteran had active service in the Republic of 
Vietnam during the Vietnam era.

2.  There is no evidence of prostate cancer, and the 
veteran's currently diagnosed colon resection, prostate 
condition, bladder stones, and thyroid condition are not 
recognized by VA as causally related to exposure to 
herbicide agents used in Vietnam.

3.  The preponderance of the evidence shows that the current 
colon resection, a prostate condition, bladder stones, and a 
thyroid condition were not manifested until years after 
service and are not related to active duty service or any 
incident therein.

CONCLUSION OF LAW

A colon resection, a prostate condition, bladder stones, and 
a thyroid condition were not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  The 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement 
these changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs essentially considered the 
merits of the substantive issues.  The communications 
provided the appellant with an explanation of what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The SOC 
and SSOCs advised him of the evidence that had been obtained 
and considered.  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded a VA examination.  The veteran has 
declined a hearing.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

In the circumstances of this case, another remand to have 
the RO take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
malignant tumor is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with 
due consideration to the policy of the VA to administer the 
law under a broad and liberal interpretation consistent with 
the facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any 
cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable 
when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).

With respect to the claim that the veteran has a disorder 
which is due to exposure to Agent Orange in service, the 
Board notes that his record of service (DD-214) shows that 
he had service in Vietnam, so exposure to Agent Orange and 
other herbicide agents may be presumed.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to an herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was 
not exposed to any such agent during that service.  38 
U.S.C. § 1116(f), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-___ (H.R. 1291) (Dec. 27, 2001). 

Under 38 C.F.R. § 3.309(e), certain diseases may be presumed 
to have resulted from exposure to certain herbicide agents 
such as Agent Orange.  The list includes chloracne or other 
acneform disease consistent with chloracne, Type 2 (adult 
onset) diabetes, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, 
or trachea) and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  Chloracne, 
porphyria cutanea tarda, and subacute peripheral neuropathy 
must be manifest within one year after the last exposure to 
an herbicide agent.  38 C.F.R. § 3.307(a)(6).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the veteran must be 
diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).  See Brock  v. Brown, 10 Vet. App. 
155, 162 (1997).  If a disorder is not listed in 38 C.F.R. 
§ 3.309(e), the presumption of service connection related to 
Agent Orange is not available.  See McCartt v. West, 12 Vet. 
App. 164 (1999).

The Board notes further that the Secretary of the Department 
of Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999); 67 Fed. Reg. 42600-42608 
(2002).

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran contends that he is entitled to service-
connection for diverticulosis, residuals of a colon 
resection, a prostate condition, bladder stones, and a 
thyroid condition, as he believes that all these 
disabilities are causally related to inservice Agent Orange 
exposure.

The veteran's service medical records do not contain any 
reference to diverticulosis, residuals of a colon resection, 
a prostate condition, bladder stones, and a thyroid 
condition.  The report of a medical examination conducted in 
March 1976 for the purpose of the veteran's separation from 
service shows that clinical evaluation of all bodily systems 
was normal except for findings of a few unrelated disorders.  

The veteran filed a claim for disability compensation upon 
separation from service, but the only disorders which he 
claimed were hearing loss and a back injury.  It was not 
until April 1997 that the veteran made contentions regarding 
the currently claimed disorders, noting that he had been 
found in 1981 to have an advanced case of diverticulitis.  
He also stated that at about the same time he experienced 
problems urinating, and was found in 1994 to have an 
enlarged prostate gland and a bladder stone.  He also stated 
that in 1993 a cyst was found in his colon, and that it was 
surgically removed in 1995.  Finally, he reported that from 
about 1990 he had unexplained weight gains, irritability, 
and an enlarged throat, and that he was found to have an 
enlarged thyroid gland in October 1996.  He stated during 
his medical treatment it was suggested that his presence in 
Vietnam during 1967-1968 and again from 1971-1972 may have 
been the cause of these conditions.  Subsequently, in a 
letter dated in November 1997, the veteran expressed his 
opinion that the diverticulitis resulted from many years of 
neglect of proper diet in service while he was assigned to 
Vietnam and other overseas areas.   

The first medical evidence of any of the currently claimed 
disorders is dated several years after separation from 
service.  Translated copies of medical records from health 
care providers in Germany where the veteran lived after 
service show that in June 1981 he was diagnosed with colon 
diverticulosis.  Another record dated in April 1982 
indicates that the veteran's history was that since the 
beginning of 1981 there had been frequent pressure in the 
left lower abdomen, and that in June 1981 diverticulosis was 
radiologically diagnosed.  The Board notes that this record 
places the date of onset of the symptoms as being years 
after separation from service.  None of the treatment 
records contains any medical opinion linking any of the 
disorders to service.  The Board also notes that a urology 
clinic record dated in August 1996 shows that the veteran 
was seen for the purpose of ruling out a prostate cancer, 
and that examination showed the prostate was enlarged but 
without any indication of malignancy.  

The report of an examination conducted by the VA in March 
2000 shows that the veteran had a history of developing 
diverticulitis in 1981.  Over the years, it had occurred at 
a frequency of three times a year.  In 1995 he underwent a 
colon resection with removal of diverticuli as well as a 
benign cyst.  In 1994, a physician discovered a left thyroid 
nodule and he underwent a partial thyroidectomy.  There was 
no malignancy.  The veteran also gave a history of 
developing dysuria 30 years earlier.  In 1994 or 1995, a 
cystogram showed his prostate gland was impinging on his 
bladder.  In 1994 or 1995, a urologist also discovered 
bladder stones and these were removed.  Following 
examination, the impressions were (1) residual status post 
colectomy, (2) benign prostatic hypertrophy, (3) 
hypothyroidism, treated with Synthroid.  In an addendum 
dated in February 2001, the examiner stated that "None of 
the above mentioned conditions (diverticulosis, residuals of 
colon resection, prostate condition, bladder stones, and 
thyroid conditions) have been recognized as being casually 
related to Agent Orange."  

Notwithstanding the contentions of the veteran to the 
contrary, and after a careful review of the file, the Board 
finds that there is no post service clinical evidence of a 
diagnosis consistent with Agent Orange exposure.  
Significantly, none of the claimed disorders are diseases 
which warrant service connection on a presumptive basis for 
exposure to Agent Orange under 38 C.F.R. § 3.309.  Because 
they are not included in the list of the diseases for which 
presumptive service connection on the basis of Agent Orange 
exposure is warranted, the claim may not be granted on a 
presumptive basis.

Moreover, the claim must be denied on a direct basis because 
there is no medical opinion, or other competent evidence, 
linking the current disorders with any in-service occurrence 
or event.  Specifically, there was no mention of any such 
disorder in service, nor has any medical examiner attributed 
the current conditions to the veteran's active service, nor 
did they indicate evidence that they were of long standing 
duration.  Thus, a direct causal link between the veteran's 
claimed disorders and exposure to Agent Orange or active 
duty service has not been demonstrated.  

The mere contentions of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his claimed disabilities with an event 
or occurrence while in service, will not support his claim.  
The Court has held that lay persons, such as the veteran, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992). 

In summary, there is no evidence of prostate cancer, and the 
veteran's currently diagnosed diverticulosis, residuals of a 
colon resection, prostate condition, bladder stones, and 
thyroid condition are not recognized by VA as causally 
related to exposure to herbicide agents used in Vietnam, nor 
are they shown to be etiologically or causally related to 
active duty service or any incident therein.  Accordingly, 
the Board finds that diverticulosis, residuals of a colon 
resection, a prostate condition, bladder stones, and a 
thyroid condition were not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.


ORDER

Service connection for diverticulosis, residuals of a colon 
resection, a prostate condition, bladder stones, and a 
thyroid condition, all claimed secondary to Agent Orange 
exposure, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

